UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2015 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In January 2015 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,532,279,718 72.8395 36.4197 Non-Voting Shares 46,367,237 2.2041 1.1020 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,532,279,718 72.8395 36.4197 Non-Voting Shares 46,367,237 2.2041 1.1020 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In January 2015 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 14,818,906 0.7044 0.3522 Non-Voting Shares 19,988,654 0.9501 0.4750 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 14,818,906 0.7044 0.3522 Non-Voting Shares 19,988,654 0.9501 0.4750 Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In January 2015 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors (X) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 286,459 0.0136 0.0068 Non-Voting Shares 1,852,053 0.0880 0.0440 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 7-Jan 550 36.00 R$ 19,800.00 Non-Voting Shares Sell 7-Jan 300 36.01 R$ 10,803.00 Non-Voting Shares Sell 7-Jan 115 36.02 R$ 4,142.30 Non-Voting Shares Sell 7-Jan 35 36.90 R$ 1,291.50 Non-Voting Shares Sell 7-Jan 100 36.91 R$ 3,691.00 Non-Voting Shares Sell 2-Jan 4 34.02 R$ 136.08 Non-Voting Shares Sell 2-Jan 800 34.16 R$ 27,328.00 Non-Voting Shares Total 1,904 R$ 67,191.88 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 286,459 0.0136 0.0068 Non-Voting Shares 1,850,149 0.0879 0.0439 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In January 2015 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 25,394 0.0012 0.0006 Non-Voting Shares 371,217 0.0176 0.0088 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 25,394 0.0012 0.0006 Non-Voting Shares 371,217 0.0176 0.0088 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In January 2015 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers ( ) Audit Committee (x) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,284 0.0000 0.0000 Non-Voting Shares 3,314 0.0001 0.0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,284 0.0000 0.0000 Non-Voting Shares 3,314 0.0001 0.0000 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 10, 2015 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
